Cullen, J.
This is a proceeding under the provisions of chapter 656, Laws 1886, relative to taxes in Long Island City, to have certain taxes canceled, on the ground that their invalidity appears on the face of the proceedings by which they were levied. The proceedings of the assessors are not produced on the appeal, but the petition in this matter alleges the defect to be that the assessors did not make or attach to the rolls any affidavit required by law. This allegation is not denied, and for such defect the court, at special term, vacated the taxes. The failure to make and attach the affidavit prescribed by the statute doubtless invalidated the taxes as they were originally imposed; but by the same statute of 1886, it is provided, (section 15:) “All taxes, water-rates, or rents heretofore laid or levied prior to the year 1883, or intended so to be, for city, ward, state, and county purposes in said city, and now of record, with interest therein allowed by law, are in all respects ratified and confirmed, and the same, and each and every thereof, are hereby levied and made a lien upon the several pieces of land and premises upon which the same were originally assessed or levied or intended so to be as a tax, to be collected as herein provided. ” Assuming that this legislation related to defective or void taxes of the character of those in dispute, the respondent contends that it is unconstitutional, and that the legislature cannot relevy or validate a tax without providing for notice to the tax-payer, and for a hearing. We are of opinion that this contention is not universally true, and that its soundness or unsoundness depends on the character of the defect for which the original tax was invalid. If there was no statute authorizing the imposition of the tax in the first instance, or if the statute purporting to confer authority was void for lack of provision for notice and hearing, or any other reason, the doctrine contended for would apply. Such, also, would be the case if the original apportionment of the tax had been erroneous, and the tax void for that reason, for the tax-payer would be entitled to a correct division of the charge or .burden; and that he may secure such, is the very necessity for a hearing. But the defect for which these taxes are assailed is of a different character. The assessors had the power to levy the tax, the lands of the petitioner were subject to taxation, and no error in the levy or apportionment of the tax is averred. The assessors failed, therefore, so far as appears on the papers, not in their proceeding to determine the tax, but in not properly verifying their determination. It seems to us that the case of Ensign v. Barse, 107 N. Y. 329, 14 N. E. Rep. 400, 15 N. E. Rep. 401, covers the ease at bar. It was there held that the legislature could cure by subsequent enactments defects in the proceedings to levy taxes founded upon acts or omissions which the legislature might have originally dispensed with, and that such defects are not jurisdictional. The failure of the assessors to verify the tax-rolls, we think, was of this character. The respondent has not argued before us that the act of 1886 was not intended to cover cases like the present. Unless it was intended to so apply, we do not see in what cases it would operate. We are of opinion, therefore, that the passage of that act validated the taxes here ques*859tioned, and that the petitioner was not entitled to have them canceled. The order appealed from should be reversed, and the petition denied, with $10 costs and disbursements.